Stephens, J.
1. A county in levying a tax for current expenses is not limited to 50 per cent, of the State tax, but may levy a tax for such purpose in an amount equal to the State tax. Central of Georgia Ry. Co. v. Wright, 165 Ga. 631 (141 S. E. ..), which affirmed the judgment of the Court of Appeals in Central of Georgia Ry. Co. v. Wright, 36 Ga. App. 386 (137 S. E. 95). Political Code (1910), §§ 507, 508.
2. Where the State tax is $5 per thousand, a levy by a county of $3.50 per- thousand for the purpose of paying the current expenses of the county is not illegal as being in excess of 50 per cent, of the State tax. The court therefore properly struck the defendant's affidavit of illegality.

Judgment affirmed.


Jenhins, P. J., and Bell, J., concur.

A, R. Lawion Jr., for plaintiff in error.
Travis & Travis, contra.